Citation Nr: 0611728	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  93-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right foot stress 
fracture.

2.  Entitlement to service connection for herniated nucleus 
pulposus L4-5.

3.  Entitlement to a disability rating greater than 10 
percent for post-operative residuals of dislocated left 
kneecap.

4.  Entitlement to a temporary total disability rating due to 
convalescence following low back surgery.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982 
and from June 1983 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993, November 2000, March 2001, 
and July 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge Symanski in September 1993 and before the undersigned 
Veterans Law Judge Crowley in February 2006.  Transcripts of 
these hearings are associated with the claims folder.

The veteran has also pursued an appeal of the RO's denial of 
service connection for a right knee disorder (and related 
issues) and for depression.  Review of the claims folder 
reveals a Board decision and several rating decisions that 
resolve these issues in the veteran's favor.  Therefore, the 
matters are not currently before the Board.  

The case returns to the Board following a June 2004 remand to 
the RO.  

The issues of service connection for herniated nucleus 
pulposus L4-5, a disability rating greater than 10 percent 
for post-operative residuals of dislocated left kneecap, a 
temporary total disability rating due to convalescence 
following low back surgery, entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for right foot stress 
fracture in a May 1993 rating decision; the veteran did not 
initiate an appeal of that denial.  

2.  Evidence received since the May 1993 rating decision is 
cumulative of evidence previously considered, does not bear 
directly and substantially on the matter for consideration, 
or is not so significant, by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
May 1993 rating decision to reopen a claim for service 
connection for right foot stress fracture.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for right foot stress 
fracture in a May 1993 rating decision.  The veteran did not 
initiate an appeal of that denial.  Therefore, the RO's 
decision of May 1993 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims received before August 29, 2001, as in this 
case).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The May 1993 rating decision denied service connection for a 
right foot stress fracture because the RO found no evidence 
of the disorder during or after service.  Evidence of record 
at that time consisted of service medical records, various 
private treatment records dated from 1988 to 1991, and the 
report of the October 1990 VA examination.  

Evidence received since the May 1993 rating decision consists 
of service personnel records; VA medical records dated from 
October 1992 to September 2005; various private medical 
records dated from 1988 to 1993; the report of a VA 
examination in November 1997; and testimony from the veteran 
and his spouse at Board hearings in September 1993 and 
February 2006.    

Service personnel records and the private medical records 
dated from 1988 to 1993 are completely negative for any 
mention of right foot stress fracture.  Because they do not 
bear directly and substantially on the issue, they are not 
new and material.  

The report of a VA examination in November 1997 includes a 
reference to a February 1984 service medical record that 
mentions that the veteran was told of a right ankle stress 
fracture in 1983.  This statement is cumulative of the actual 
service medical record discussed, which was previously of 
record, such that it is not new.  The remainder of the 
examination report contains no finding or mention of right 
foot stress fracture.  In that respect, it does not bear 
directly and substantially on the matter under consideration.  

The majority of the VA medical records dated from October 
1992 to September 2005 make no mention of or reference to 
right foot stress fracture.  Notes dated in August 2002 and 
September 2002 indicated that the veteran reported a history 
of foot injury and right foot stress fracture, respectively.  
Similarly, in December 2004, the veteran reported having pain 
in the right foot.  In April 2005, the veteran mentioned 
chronic right ankle pain.  However, none of these records 
include any finding or diagnosis of stress fracture of the 
right foot or any residual of stress fracture.  Therefore, 
the records do not bear directly and substantially on the 
matter under consideration and is not material.  

Although findings from a March 2001 bone scan suggested 
degenerative joint disease in the right ankle, there was no 
evidence of stress fracture or opinion that the suggestion of 
degenerative joint disease in the right ankle was a residual 
of the alleged in-service right foot stress fracture.  This 
VA record is, as the other records, not material.  
  
Finally, during the September 1993 and February 2006 Board 
hearings, the veteran related that he was told he suffered a 
right foot stress fracture in service in 1983.  This 
testimony is cumulative of the statement offered in the 
veteran's October 1992 initial claim for service connection 
for right foot stress fracture.  Therefore, the testimony is 
not new.  

In addition, during the February 2006 hearing, the veteran 
stated that his doctors had told him that he had current 
problems related to the in-service right foot stress 
fracture.  This testimony is not new and material because it 
is not so significant, by itself or in connection with other 
evidence of record, to require consideration.  The veteran is 
a lay person, and as such is not competent to relay medical 
information from a physician.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In addition, as discussed 
above, despite the veteran's testimony, the medical evidence 
of record does not reflect any finding of a current stress 
fracture or residual of a previous stress fracture of the 
right foot.  Therefore, the testimony, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In summary, the Board finds that the evidence received since 
the May 1993 rating decision is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).  The claim is not 
reopened.  38 U.S.C.A. § 5108.   
 
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in September 2003, as 
well as information provided in the November 2000 rating 
decision and March 2001 statement of the case, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Thus, the 
Board finds that the RO has provided all notice required by 
the statute.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that there is no notice before the 
November 2000 rating decision at issue and no specific 
request to the veteran to provide the RO any evidence in his 
possession pertinent to the appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  However, the Board finds 
that the rating decision and post-decision documents, 
discussed above, which were followed by readjudication of the 
claim through supplemental statements of the case dated 
through December 2003, otherwise satisfy the notice 
requirements.  In addition, in light of the veteran's 
submissions and testimony, the Board is satisfied that he 
actually knew that he was responsible for providing evidence 
in his possession that related to the appeal in question.  
Therefore, the Board finds no defect in notice that results 
in prejudice to the veteran, such that there is only harmless 
error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.   

In the present appeal, the veteran generally has been 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, the Board observes 
that the RO applied the appropriate standard in adjudicating 
the claim in the November 2000 rating decision and provided 
the veteran with the correct regulation in the March 2001 
statement of the case.  At hearings before the Board, the 
veteran has clearly indicated he understands the evidence 
needed to substantiate this claim. 

In addition, the Board finds no new and material evidence, 
under either standard.  Therefore, despite some notice 
problems based on very recent decisions from the Court, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on this issue.  See Bernard, 
supra.  In that regard, as the Board concluded above that 
there was no new and material evidence to reopen the claim 
for service connection, any questions as to the appropriate 
disability rating, effective date to be assigned, or any 
issue regarding service connection are rendered moot.  A 
further remand of this case on this issue is not warranted.            

With respect to the duty to assist, the RO has secured the 
veteran's service personnel records, VA treatment records, 
and private medical records as identified and authorized by 
the veteran.  The veteran has also submitted additional 
private medical evidence, as well as his testimony at Board 
hearings.  As mentioned above, service medical records, 
private treatment records, and a VA examination report were 
previously of record.  There is no indication or allegation 
that additional relevant evidence remains outstanding.  The 
Board is therefore satisfied that the duty to assist with 
respect to this issue has been met.  38 U.S.C.A. § 5103A.  

On this point, the Board acknowledges that the RO secured 
additional VA treatment records since it issued the last 
supplemental statement of the case on this issue in December 
2003.  However, as discussed above, the subsequent evidence 
is not particularly pertinent to the issue, such that 
preparation of a supplemental statement of the case is not 
required.  See 38 C.F.R. § 19.31.   

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

ORDER

As no new and material evidence has been received, a claim 
for service connection for right foot stress fracture is not 
reopened.  The appeal is denied.  


REMAND

The veteran seeks service connection for herniated nucleus 
pulposus L4-5.  A July 2005 VA physician statement offers the 
opinion that the veteran's December 1983 in-service back 
injury was exacerbated by a 1988 work-related back injury.  
Although the VA physician reviewed the service medical 
records in forming this opinion, there is no indication he 
reviewed the relevant post-service medical records, 
specifically those records concerning the 1988 injury.  

The Board finds that the statement, although insufficient to 
constitute a basis to award service connection, is sufficient 
to trigger VA's duty to secure a medical opinion on the 
question of the etiology of the back disorder.  38 U.S.C.A.  
§ 5103A(d).    

In addition, the veteran appealed that July 2003 rating 
decision that denied his July 2002 claim for an increased 
rating for post-operative residuals of dislocated left 
kneecap.  Review of the claims folder fails to disclose any 
VA examination to assess the severity of the disorder in 
connection with the July 2002 claim.  VA's duty to assist, 
particularly in claims for an increased disability rating, 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

On this point, the Board observes that the veteran submitted 
a notice of disagreement with the February 1999 rating 
decision that awarded the 10 percent evaluation for the left 
kneecap disability.  However, there is no record that the RO 
ever responded with a statement of the case.  38 C.F.R. § 
19.29.  Therefore, it appears that the veteran's claim for an 
increased rating remains open from the February 1999 rating 
decision and its underlying claim.  

Appellate consideration of the issues of entitlement to a 
temporary total disability rating due to convalescence 
following low back surgery and entitlement to TDIU must be 
deferred pending the above development and readjudication of 
the claims discussed above.  See Smith v. Gober, 236 F.3d 
1370 (Fed. Cir. 2001) (concerning inextricably intertwined 
claims).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine: (1) the nature 
and etiology of the veteran's herniated 
nucleus pulposus L4-5; and (2) the current 
severity of the service-connected post-
operative residuals of a dislocated left 
kneecap.  The examination should comply 
with the appropriate AMIE protocols.  Send 
the claims folder to the examiner for 
review.

With respect to the lumbar spine claim, 
the examiner is asked to review the claims 
folder, with particular attention to 
service medical records, 1988 and 1989 
post-service private medical records 
addressing the veteran's 1988 work-related 
injury, and the July 2005 VA physician's 
statement.  Based on physical examination 
and review of the claims folder, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as not 
that the veteran's herniated nucleus 
pulposus L4-5 is related to his period of 
active service from July 1979 to July 1982 
and from June 1983 to June 1986.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The opinion should include a 
discussion about the impact of the 1988 
work-related injury on the veteran's 
current lumbar spine disorder and any 
interaction between that injury and his 
in-service injury.  If the examiner cannot 
provide the requested opinion without 
resort to speculation, the report should 
so state.    

2.  After ensuring the proper completion 
of this and any other necessary 
development, readjudicate the issues of 
service connection for herniated nucleus 
pulposus and a disability rating greater 
than 10 percent for the post-operative 
residuals of dislocated left kneecap.  
Then readjudicate the issues of 
entitlement to a temporary total 
disability rating due to convalescence 
following low back surgery and entitlement 
to TDIU.  If any claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	CHARLES W. SYMANSKI	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


